Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing labels for fig. 1 appear to be unclear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the capacitance metal could be formed after the inorganic insulation is formed on the organic insulation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon, US 2017/0271312. 
Regarding claim 1, Kwon teaches (figs. 1-3 and related text) a flexible thin film transistor (TFT on flexible substrate, hence TFT is flexible), comprising: a substrate (100); an active layer (210) formed on the substrate (100); 5a gate electrode (220) formed on the active layer (210); and an organic insulation (115 [0062]) layer formed on the gate electrode (210).  
Regarding claim 2, Kwon teaches further comprising: an inorganic insulation layer (117, [0062]) formed on the organic insulation layer (Kwon teaches, if single layer is used, 115 is organic and 117 is inorganic).  
Regarding claim 3, Kwon teaches a material of the 10organic insulation layer is polyimide [0069].  
Regarding claim 4, Kwon teaches the organic insulation layer is further doped with an inorganic material (117 is inorganic, depositing 117 on 115 introduces dopant).

Claim(s) 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2014/0117336.
Regarding claim 10, Kim teaches (figs. 6-8 and related text) a manufacturing method, for manufacturing a flexible thin film transistor [0050], comprising: forming an active layer (105a) on a substrate (101); forming a gate electrode (109) on the active layer (105a); and 30forming an organic insulation layer (127, [0085]) on the gate electrode (109). 
 Regarding claim 11, Kim teaches forming an inorganic insulation layer on the organic insulation layer (139, [0096]). 
Regarding claim 13, Kim teaches forming at least one buffer layer (103) on the substrate (101); and disposing the active layer (105a) on the at least one buffer layer (111).
 Regarding claim 1014, Kim teaches forming a capacitance insulation layer (121, note the claim does not require a capacitor) on the gate electrode (123a); forming a capacitance metal (the metal layer to the left of 123a, note the claim does not require a capacitor structure) on the capacitance insulation layer (121); and forming the organic insulation layer (127) on the capacitance metal (fig. 8).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jin et al., US 2014/0332767.
Regarding claim 9, Kwon teaches a buffer layer (111) formed between the substrate (100) and the active layer (210); a gate insulation layer (113) formed between the active layer (210) and the gate electrode (220).
However Kwon does not explicitly teach a capacitance insulation layer formed between the gate electrode and the organic insulation layer.
Jin teaches the use of a gate insulation (140) of either a single layer or a plurality of layers [0026] in order to repair the thin film transistor more easily [0013].
Kwon and Jin are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon with Jin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Kwon to include more than one gate insulating layer as taught by Jin in order to in order to repair the thin film transistor more easily [0013]. The combined structure of Kwon and Jin would have a capacitance insulation layer formed between the gate electrode and the organic 25insulation layer as claimed.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon. 
Regarding claims 5-8, Kwon does not explicitly teach a thickness of the inorganic insulation layer is within a range of 45 nm to 55 nm, 50 nm or the a thickness of the organic insulation layer is within a range of 300 nm to 450 nm or 350 nm. 
Parameters such thickness a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified the thickness of the inorganic and organic layers as claimed in the structure Kwon order to make a display apparatus with increased optical efficiency.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811